Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRODE MATERIAL FOR LITHIUM ION SECONDARY BATTERY, ELECTRODE FOR LITHIUM ION SECONDARY BATTERY, AND LITHIUM ION SECONDARY BATTERY

Examiner: Adam Arciero	S.N. 16/354,969	Art Unit: 1727	May 19, 2021

DETAILED ACTION
Applicant’s response filed on March 26, 2021 has been received.  Claims 1-20 are currently pending.  Claim 1 has been amended.  Claims 6-20 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claims 1-20 recite an intended use for an electrode material and an electrode in the preamble.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  See MPEP 2111.02.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the primary particles" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Nuspl et al. and Kitagawa et al. on claims 1-2 and 4-5 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Nuspl et al., Kitagawa ‘780 and Kitagawa ‘063 on claim 3 is withdrawn because Applicant has amended the independent claim.

Claims 1, 4-7, 10-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0118558 A1) in view of Nuspl et al. (US 2007/0054187 A1).
As to Claims 1, 4-7, 10-15, and 20, Yamazaki et al. discloses a lithium ion secondary battery, comprising: an electrode composed of an active material comprising LixAyDzPO4; wherein A can be Co, Mn and Fe and D can be Mg and wherein 0<x ≤2; 0<y ≤1, and 0<z ≤1.5; and wherein the active material is coated with a carbonaceous material to form secondary particles that are agglomerated on a collector (Abstract and paragraph [0031]).  Yamazaki et al. does not specifically disclose the claimed thickness relationship of the carbon layer, however Yamazaki et al. further discloses wherein the thickness of the carbonaceous coat is a result-effective variable wherein f the thickness if too thin it is not possible to form a film with a desired resistance value and if the thickness is too thick there is the possibility of degradation of battery activity (paragraph [0064]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the carbon layer because Yamazaki et al. teaches that the conducting properties and capacity of the electrode material can be optimized (paragraph [0064]).  In addition the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  
However, Nuspl et al. teaches of a lithium ion secondary battery comprising an electrode (current collector) composed of: an active material comprising LiMPO4; wherein M can be Fe, Mg, Co and Mn, and wherein the active material particles have a D90 value of less than 25 microns and a D10 value can be higher than 0.4 microns, which overlaps with the claimed ranges (paragraphs [0042], [0044] and [0055]).  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the active material and the D90 and D10 values of Yamazaki et al. to be within the claimed ranges because Nuspl et al. teaches that an electrode with advantageous particle size distribution and electrochemical properties can be provided (Abstract).
As to Claim 17, Yamazaki et al. discloses wherein the amount of carbon in relation to the active material is 0.5-5 parts by mass (paragraph [0065]).  Yamazaki et al. further recognizes the amount of carbon as a result-effective variable in optimizing the discharge capacity at high-speed charging/discharging (paragraph [0066]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of carbon in the electrode material because Yamazaki et al. teaches that the conducting properties and capacity of the electrode material can be optimized (paragraph [0064]).  In addition the courts have held that a particular parameter must first be recognized as a result-effective variable before the .

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0118558 A1) in view of Nuspl et al. (US 2007/0054187 A1) as applied to claims 1, 4-7, 10-15, 17 and 20 above and in further view of Kitagawa (US 2012/0301780 A1; herein referred to as Kitagawa ‘780).
As to Claims 2 and 16, modified Yamazaki et al. does not specifically disclose the claimed crystallite diameter.
However, Kitagawa et al. teaches of an active material comprising LiMPO4 with a carbonaceous coating and wherein the active material comprises a crystallite diameter is 50 nm (paragraph [0107]).  Kitagawa et al. further recognizes wherein parameters such as crystallite diameter and the particle diameter are result-effective variables that are optimized in order provide a high capacity electrode (paragraph [0033]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the active material of modified Yamazaki et al. to comprise the claimed crystallite diameter because Kitagawa et al. teaches that the capacity and rate performance of the active material can be improved (paragraph [0012]).  

Claims 3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0118558 A1) in view of Nuspl et al. (US 2007/0054187 A1) as applied to claims 1, 4-7, 10-15, 17 and 20 above and in further view of Kitagawa et al. (US 2010/0261063 A1; herein referred to as Kitagawa ‘063).

However, Kitagawa ‘063 teaches of an electrode active material comprising a carbon coating wherein the specific surface area of the carbon coating is a result-effective variable that is optimized to provide an electrode material with excellent application performance and excellent conductivity (paragraphs [0015] and [0025]).  The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.0, II, B.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0118558 A1) in view of Nuspl et al. (US 2007/0054187 A1) as applied to claims 1, 4-7, 10-15, 17 and 20 above and in further view of Yasumiishi et al. (US 2017/0279112 A1).
As to Claims 8-9, modified Yamazaki et al. does not specifically disclose the claimed specific surface area.
However, Yasumiishi et al. teaches of an electrode comprising a lithium iron phosphate active material with a carbonaceous coating, and the electrode has a specific surface area of 14.5 m2/g (Example 1, Table 1).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrode of modified Yamazaki et al. to comprise the claimed specific surface area because Yasumiishi et al. teaches that an electrode material with high-rate characteristics at low temperatures can be provided (paragraph [0011]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727